 In the Matter of PARAMOUNT PICTURES,INC., FAMOUS MUSIC CoRPORA-.TION AND PARAMOUNT MUSIC CORPORATIONandSCREEN OFFICE &PROFESSIONAL EMPLOYEESGUILD, LOCAL 109, UOPWA (C. I. 0.)CaseNo. R-4228.-DecidedOctober29,1942Jurisdiction:motion picture producing and distributing industry;music pub-lishing industry.iInvestigation and Certification of Representatives:existence of question:stipu-lation that Company refused to accord any union recognition until certifiedby the Board;elections necessary.Units Appropriate for Collective Bargaining:separate units comprising office,clerical,secretarial,and accounting employees,at home office,news office,and exchange office, of the motion picture producer and distributor, and atoffice of the two music publishers;unit comprising porters, watchmen, andmatron, at home office of the motion picture producer and distributor.Mr. Austin. C. Keough,byMr. George A. BarryandMr. ArthurIsrael,of New York City, for the Company.Boudin, Cohnct;Glickstein,byMr. Leonard B. Boudin,of NewYork City, for the Guild.Mr. Matthew M. Levy, by Mr. David Halper,of New York City,for the I. A. T. S. E.Mr. H. G. Moorhead, Jr.,ofcounsel tothe Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by Screen Office & Professional Em-ployees Guild, Local 109, UOPWA (C. I. 0.), herein called the Guild,alleging that a question affecting commerce had arisen concerningthe representation of employees of Paramount Pictures, Inc., NewYork City, Famous Music Corporation, New York City, and Para-mount Music Corporation, New York City,' herein called the Com-IThe petition and notice of hearing also named Paramount Pictures Exchange, Inc.,and Paramount News, Inc, but at the hearing it was stipulated that they are not separateand distinct corporations,but divisions of Paramount Pictures,Inc.The petition andnotice of hearing were appropriately amended,-without objection.45 N. L.R. B., No. 24.116 PARAMOUNT PICTURES,INC.117panies, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Frederick R. Livingston, TrialExaminer.Said hearing was held at New York City on August 19, 21, ,24, 25, and 26, 1942.The Companies, the Guild, and InternationalAlliance of Theatrical & Stage Employees, Local B-51 (A. F. of L.),herein called the I. A. T. S. E., appeared, participated,2 and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings, made at the hearing, are free from prejudicialerror and are hereby affirmed.The parties have filed briefs which theBoard has duly considered.Upon theentirerecord inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYParamount-Pictures, Inc., is a New York corporation engaged inthe business of producing and distributing motion picture films andlicensing them for exhibition.It produces feature pictures in Holly-wood, California, and in the year ending December 31, 1941, shippedapproximately 37 negatives of feature pictures from California toNew York City, where it made a total of approximately 4,360 printswhich were shipped from New York to film exchanges in various partsof the United States.Paramount maintains and operates film ex-changes in the District of Columbia and 15 States, including anexchange located in New' York City, herein called the Exchange.3The business of the Exchange is transacted at an office which is sepa-rate and distinct from the home office in New York City of ParamountPictures, Inc.The business of the news division of Paramount Pic-tures, Inc., and that of the Music Companies are also transacted inseparate office buildings.At its news office, Paramount develops nega-tives of news reel pictures taken throughout the world, and screens,edits, cuts, synchronizes, and prints them.In the year 1941, approxi-mately 1,000 of these prints were released weekly and distributedthroughout the United States and Canada.Pictures known as shortsubjects are also produced at the news office.Famous Music Corpora-tion and its wholly owned subsidiary, Paramount Music Corporation,,are both New York corporations engaged in the music business.During the year ending December 31,1941, Famous Music Corporationshipped 'or caused to be shipped from New York City to points in2 American Federation of Labor, Federal Union 23619,which filed a petition for inter-vention in the proceeding,also participated,but it withdrew prior to the close of thehearingsParamount Film Distributing Corporation,a wholly owned,subsidiary of ParamountPictures, Inc., operates 16 other exchanges located in other States. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates of the United States other than New York, approximately115,000music sheets.During the same period, Paramount- MusicCorporation shipped or. caused to 'be shipped from New York Cityto points in States of the United States other than New York, approxi-mately 75,000 music sheets.The Companies stipulate that they areengaged in commerce, within the meaning of the National LaborRelations Act .4II.THE ORGANIZATIONS INVOLVEDScreen Office & Professional Employees Guild, Local109, UOPWA,is a labor organization.affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Companies.International Alliance of Theatrical&Stage Employees, Local B-51,is a' labor organization affiliated with the American Federation ofLabor, admitting to membership employees of Paramount Pictures,Inc. 6III.THE QUESTION CONCERNING REPRESENTATION,At the hearing the Companies and the Guild stipulated that "aquestion concerning representation arises in this matter by reason ofthe Companies' position that ,they will not bargain with' any unionuntil certified by the Board as representing a majority of the employeeswithin the appropriate unit."A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Guild and the I. A. T. S. E. each repre-sents a substantial number of employees' within the unit which itclaimed to be appropriate .1,At the hearing, the Companies contended that their employeesshould not be grouped in a single unit, but that four units are alipro-priate, a separate unit for the employees at each of the offices involvedin the proceeding.The I. A. T. S. E. contended that the Exchangeemployees should constitute a separate appropriate unit.The Guildthen entered into a stipulation with the , Companies and the*The Music Companies contend that they do business only in the State of New York, butconcede that their business affects commerce within the meaning of the Act6The I.A. T. S. E. claims to represent employees of only one of the divisions of Para-mount Pictures, Inc., the Exchange.9The statement of the Regional Director discloses that the Companies' pay rolls ofJune 6, 1942, contain the names of 520 employees within the unit alleged by the Guildin its petition to be appropriate;that the Guild submitted membership application cardsbearing the apparently valid and original signatures of 155 of the employees whose namesappear-on the pay rolls ; and that the I. A. T. S. E. submitted cards bearing the apparentlygenuine original signatures of 18 of the 41 employees whose names appear on the Exchangepay roll within the unit claimedby the I. A. T.S.E. to be appropriate.The Companiescontend that 81 of the cards submitted by the Guild should not be counted in computingits showing of representation,because they are dated in November and December 1941.we find no merit in the contention. PARAMOUNT PICTURES, INC.119I.A. T. S. E., agreeing that four separate units are appropriate : theemployees at the home office, those at the Exchange, those at the newsoffice, and those at the office of the Music Companies.?The Companiesthereafter moved that the petition of the Guild, be dismissed withrespect to the news unit, on the ground that the Guild had not madea showing of substantial representation within that unit.TheI.A. T. S. E. made a similar motion with respect to the Exchangeunit."A single unit embracing all eligible employees of the Companieswas originally alleged by the Guild in its petition to be appropriate.9In that unit the Guild has made a substantial showing of representa-tion.In three of the four units upon which the parties agreed atthe hearing,-viz, the home office, the Music Companies' employees,and the Exchange,-a substantial showing of representation has beenmade by either the Guild or the I. A. T. S. E. and elections are herein-after directed to be held.Under the circumstances, we believe thatthe Exchange employees should be permitted to 'choose between theI.A. T. S. E. and the Guild and that the news office employees shouldalsobe afforded an opportunity to indicate their choice of a bargainingagency, if any.We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSAs stated above, the parties have stipulated that the four followingunits of employees' are appropriate: the home office employees, theMusicCompanies' employees, the Exchange employees, and the newsoffice employees.The parties have also stipulated, subject to theCompanies" contention that certain employees considered below shouldbe excluded from the appropriate units, that each of the units agreedupon should consist of the following categories of employees : all office,clerical, secretarial, and accounting employees, excluding executives,officers, district managers, traveling auditors, lawyers, engineers, filmexaminers,film shippers, and film handlers.7 The I. A. T. S. E. entered into this stipulation for the purposes of this proceedingonly, reserving the right subsequently to request the Boardto find thatthe employeesof Paramount's exchanges throughout the country constitute a single appropriate unit.8The statement of the Regional Director(as corrected by a stipulation entered into bythe parties at the hearing)disclosesthat the Guild's showing of representation amongthe eligible employeeswithin therespective units is as follows : Home office-457 inunit, 133 ' cards;Music Companies-15 in unit,10 cards ; Exchange-41 in unit,10 cards ;News-18 in unit, 2 cards. No question is raised with respect to the Guild's showing ofrepresentation in the home office and Music Companies units.9The allegation was not without basis.Cf.Matter of Warner Brothers Pictures, Inc.andWarner Brothers Associated Office Employees of Greater New York,35 N. L. R. B.739, 742. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe parties, disagree with respect to a number of employees whomthe Guild and the I. A. T. S. E. would include in, but whom ParamountPictures, Inc., would exclude ' from the home office and Exchangeunits.1.The home office;a.At its home office,Paramount employs six porters, a matron, andfive watchmen. The porters move materials from place to place withinthe office and also do some janitorial work, although regular janitorialwork is done by the building staff.All of the six porters are membersof the Guild, but at the hearing the Guild entered into a stipulationthat Head Porter McRea, who is in charge of the porters, should beexcluded from the unit. The matron operates a machine in thewomen's washroom, cleans instruments in the doctor's office, and re-lieves the nurse in the doctor's office at lunch hour.The watchmenact as floor guards, watching the elevators at night and patrollingthe office.The Guild contends that these employees should be includedin the home office unit or, in the alternative, that they should be desig-nated, a separate unit.Paramount contends that the porters, watch-men, and matron have no common interest with the office employees andshould be excluded from the home office unit, but has raised no objec-tion to their being designated a separate unit.We agree that thesemaintenance employees should not be joined in a single unit with theoffice employees, but we see no reason for denying them the right tobargain through a representative if they so desire.We shall thereforedesignate the porters, watchmen,* and matron, excluding the headporter, as a separate unit appropriate for the purposes of collectivebargaining.b.At the home office, Paramount employs three salaried readerswho were found by the Board to constitute a separate unit in a priorproceeding.10They read novels, plays, and other material, and writesynopses of them.At the time of the prior proceeding, they haddesignated as their representative the Screen Readers Guild, an unaffili-ated labor organization which subsequently transferred its propertyto the C. I. 0. It appears that Paramount has refused to recognizethe Guild as the representative of the readers as a separate group.While we believe that the readers may be represented appropriatelyin a separate unit, we are of the opinion that .under the circumstancesthey may also appropriately constitute a part of the unit of office em-ployees at the home office.We shall include them in the home office unit.c.The Guild requests the inclusion of 11 employees in the home officeunit whom Paramount wants excluded on,the ground that they aresupervisory :'10Matter of Paramount Pictures,Inc.andScreen ReadersGuild of New York (Inde-pendent),33 N. L. R. B. 447,35 N. L. R. B. 464, 42 N L. R. B. 221. -PARAMOUNT PICTURES, INC.121'Charles Hickeyis the supervisor of the mailing department anddirects eight messengers and six clerks in their duties.Hickey spendsapproximately 75 percent of his working time receiving request andorders on the telephone, and approximately 25 percent of his workingtime giving appropriate orders and instructions to his subordinatesfor the distribution and routing of mail, and for the transmission ofinter-office communications.We find that Hickey is a supervisoryemployee and, as such, not within the appropriate unit.Lawson, Hodge,andUrchare the heads of divisions operating underG. B. J. Frawley, the liaison officer between Paramount's selling andaccounting departments.Each of these employees spends at leasthalf of his time assigning work to the employees under him, correct-ing errors, administering reprimands, and determining the time to bespent on various tasks.Each prepares, reports for his division, coor-dinating the results of compilations made by subordinate employees ;each also recommends the hire and discharge of employees in his di-vision and recommends vacations and other time off for employeesunder him.Lawson is in charge of the Rental Analysis Division andhas 11 employees under him.Hodge is in charge of the ExchangeAccounting Division and has 9 employees under him.Urch is in chargeof the Contracts Division and has 29 employees under him.We findthat Lawson, Hodge,, and Urch are supervisory employees and shouldbe excluded from the unit.Phillip Schenkeris an accountant working under- Henry Anderson,who manages the insurance business of the Companies. Schenker hasonly two employees assisting him, and these two employees, like Schen-ker, do accounting work as part of their duties.Although Schenkerhas participated in the hiring of his assistants, his choice is limitedto employees recommended by Anderson.He is paid a higher salarythan his assistants, and has some power to recommend increases forthem, but his alleged supervisory status is not, in our opinion, suffi-ciently clearly established to warrant his exclusion.We find that heshould be included in the unit.Milton `Kirshenbergcompiles statistics on foreign accounts.He isassisted by four employees to whom he assigns work. The work whichKirshenberg distributes is assigned to him by Weltner, who is sub-ordinate to Hicks, the head of the Foreign Department.Kirshenbergreroutes part of the work to others and does part of it himself.Only15 to 20 percent of his time is spent in reviewing the work of otherpeople, and this, review is in the nature of a continuation of theirwork.Employees' requests for increases in salary are passed along .by Kirshenberg to his superiors with recommendations which have beendisregarded as often as, they have been followed.We are of theopinion that Kirshenberg is not a supervisory employee, and we shalldirect that he be included in the unit. 122'DECISIONS OF NATIONAL LABOR RELATIONS BOARDCyril D. Valentineworks in the Auditing Department under theComptroller.He audits contracts with the assistance of two otheremployees, one of whom audits the cost of the-contracts, and the otherof whom audits the income; Valentine coordinates and completes theresults.These assistants work independently of Valentine, who spendsno more than an hour a day consulting with them. One of the twoassistants was assigned to him despite the fact that Valentine objectedto the assignment.Valentine corrects errors that he finds in the workof the employees who assist him, but we are of the opinion that hiswork is not essentially supervisory.We shall include him in the unit.Leonard,Wood, Clark,andCassidywork under the direction of _John E. McDermott, who has charge of production, distribution, andtheater accounts and is himself responsible to Comptroller Mohrhardt,whom he consults with respect to the hire and discharge of employeesin the accounting division.Each of the four employees in questionspends from 15 to 20 percent of his time in work which Paramountcontends is supervisory, but the record shows that their work is routinein nature and that their supervision is limited to making recommen-dations through McDermott to Mohrhardt.Although each of theseemployees hiss from four to seven employees working under him, we areof the opinion that their duties are not sufficiently supervisory toexclude them from the unit. They will be included.d.Richard L. Worcesterdoes some work.as an architect, but alsodoes general desk work.He works under Paramount's "practical con-struction man."Paramount contends that he is a professional em-ployee and should therefore be excluded. In view, however, of thenature of his work, and the amount of his salary,' we find that Wor-cester should be included in the unit.e.At its home office, Paramount employs two pay-roll auditors, anassistant investigator, and six secretaries, all of whom it contendsshould be excluded from the unit because they are confidential em-ployees:The pay-roll auditors arePaul W. GrainerandRaymond V. Kee-nan.These employees have access to files relating to "Changes, dis-missals, promotions, demotions, salary increases, in fact with abouteverything that deals with the personnel records of any employee ofParamount Pictures, Inc."Paramount contends, and we agree, thatthese employees occupy confidential positions relating to labor rela-tions and that they should therefore not be included.They will beexcluded from the unit.Eugene Newmanis assistant to Clifton L. Oswald, who investigatesemployees for the Companies.Although Oswald has not 'made in-"Worcester's salary does not appear in the record,but was revealed to the TrialExaminer in confidence,because of Paramount's general policy against public disclosureof its employees'salaries. PARAMOUNT PICTURES, INC.123vestigations with respect to labor relation matters, he testified thathe might be called upon to perform such work., Newman performsOswald's duties when the latter is away from New York City.Wefind that Newman should be excluded from the ' unit because of theconfidential nature of his duties.Katherine Cunninghamris secretary to Investigator Oswald and hasaccess to the information in Oswald's possession.We shall excludeher as a confidential secretary.Helen Finnegan, Ida Wolf, Esther Jablow,andEleanor Westarethe secretaries, respectively of Assistant General SalesManagerReagen, News Sales Manager Morgan; Eastern Division ManagerOwen, and Western Division Manager Smith. These secretaries haveaccess to all the files of their superiors, who spend 25 percent of theirtime in personnel work and have the power to determine matters ofsalary and transfer of employees under them. It appears that theseexecutives are consulted in labor relations matters and that some ofthem have participated in negotiations with union representatives.We find that Finnegan, Wolf, Jablo_w, and West are confidential em-ployees and should be excluded from the unit.SophieWeinbergis secretary to Insurance Manager Anderson,whose duties include the bonding of employees.Weinberg has a deskin Anderson's office and has access to his files, which contain informa-tion pertaining to investigations of employees.We find that she is aconfidential employee and that she should be excluded' from the unit.2.The Exchange:a.SecretariesMuriel J. Lanahanand E.M. Hoganhave access tothe files of their respective superiors, District Manager Kusell andBranch Manager Randel. These files contain personnel information.Kusell and Randel have at times been consulted with respect to laborrelations matters, once with Hogan present.We find that secretariesHogan and Lanahan are confidential employees and that they shouldbe excluded from the Exchange unit.b. Jack C. Perleyis the head booker at the Exchange.He spends asubstantial portion of his time assigning work and giving instructionsto seven bookers who are under his supervision.He has control ofworking conditions in his office, and his recommendations 'with respectto vacations are followed.Of the employees in his office, he is theonly one who attends the conventions which Paramount holds yearlyin various sections of the country.His work does not include the set-ting of play dates, as does the work of the bookers; he spends a majorpart of his time in correspondence with exhibitors, in answering ques-tions asked by the bookers, and in conferring with the Branch Man-ager and the Sales Manager.He has the power to settle questionswhich,arise with respect to playing time required on contracts.We 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that Perley is a supervisory employee and should be excludedfrom the Exchange unit.c.Joseph Davisis-chief accountant and office manager at the Ex-change and has 13 employees under his supervision.He assigns work,directs employees to work overtime, determines vacation dates, grantstime off, has the power to discharge, and makes recommendations withrespect to-the hire and promotion of employees.We find that Davisis a supervisory employee and should be excluded from the Exchangeunit.We find that each of the following groups of employees constitutesa separate unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act:(1)All office, clerical, secretarial, and accounting employees, andsalaried readers at the home office of Paramount Pictures, Inc., inNew York City, excluding executives, officers, districtmanagers, trav-eling auditors, lawyers, engineers, film examiners, film shippers, filmhandlers, and supervisory and confidential employees.(2)All office, clerical, secretarial, and accounting employees at theExchange office of Paramount Pictures, Inc., in New York City, ex-cluding executives, officers, district managers, traveling auditors, law-yers, engineers, film examiners, film shippers, film handlers, andsupervisory and confidential employees.-(3)All office, clerical, secretarial, and accounting employees atthe News office of Paramount Pictures, Inc., in New York City, ex-cluding executives, officers, district managers, traveling auditors,lawyers, engineers, film examiners, film shippers, and film handlers.(4)All office, clerical, secretarial, and accounting employees at theoffice of Famous Music Corporation and Paramount Music Corpora-tion in New York City, excluding executives, officers, district man-agers, traveling auditors, lawyers, engineers, film examiners, filmshippers, and film handlers.(5)The porters, watchmen, and matron employed at the homeoffice of Paramount Pictures, Inc., in New York City, excluding thehead porter.NV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot.The I. A. T. S. E.has requested, and we shall direct, that its name appear only on theballot in the election among employees in the Exchange unit.TheGuild contends that eligibility to vote at the elections should be de-termined by the Companies' pay rolls of May 27, 1942, but no reasonappearsfor not following our practice of using a current pay roll. PARAMOUNT PICTURES, 'INC.125We shall direct that the employees eligible to vote in the electionsshall be those in the appropriate units who were employed,duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with ParamountPictures, Inc., Famous- Music Corporation, and Paramount MusicCorporation, New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in each of the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period 'because they were illor` on vacation, or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether theemployees in the Exchange unit (unit "(2) ") desire to be representedby Screen Office & Professional Employees Guild, Local 109, UOPWA(C._ I.0.), or by International Alliance of Theatrical & Stage Em-ployees, Local B-51 (A. F. of L.) for the purposes of collective bar-gaining, or by neither; and to determine whether or not the employeesin each of the other units desire to be represented by Screen Office& ProfessionalEmployees Guild, Local 109, UOPWA (C. I. 0.),for the purposes of collective bargaining.I